COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
CITY OF EL PASO,                                                 No. 08-21-00116-CV
                                                 §
                          Appellant,                               Appeal from the
                                                 §
v.                                                                327th District Court
                                                 §
LUIS R. VARELA,                                                of El Paso County, Texas
                                                 §
                           Appellee.                             (TC# 2021DCV1549)

                                          O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until September 20, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Hector E. Gutierrez, the Appellee’s attorney, prepare the

Appellee’s Brief and forward the same to this Court on or before September 20, 2021.

       IT IS SO ORDERED this 15th day of September, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.